DETAILED ACTION
	This action is responsive to 09/30/20.
	Claims 1-26 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 16-19, and 23 is/are rejected under 35 U.S.C. 102()() as being anticipated by Sun et al. (US Patent 11,036,958 B2, US Pub. 2019/0220644 published 07/18/2019).
Regarding claim 1, Sun discloses an array substrate, comprising: a base substrate (base substrate 110-see fig. 2), and a plurality of pixel units on the base substrate (display region 10 comprises a plurality of pixel units-see figs. 1 and 5B, also [col. 6, ll. 14-16]); each of the pixel units at least comprises a driving transistor (driving transistor DR TFT-see fig. 5B) and a light-emitting device (light-emitting component 203-see figs. 2 and 5B); wherein, the array substrate further comprises: a first shielding layer located between a layer where a gate of the driving transistor in each of the pixel units is positioned and a layer where a first electrode of the light-emitting device is located (light shielding layer 150 between gate electrode 122 of thin film transistor 201, which functions as a driving transistor (see [col. 7, ll. 25-30]) and pixel electrode 127 (first electrode of the light-emitting device)-see fig. 2). 
Regarding claim 17, Sun discloses a manufacturing method of an array substrate, the array substrate comprising a base substrate (base substrate 110-see fig. 2),  and a plurality of pixel units located on the base substrate (display region 10 comprises a plurality of pixel units-see figs. 1 and 5B, also [col. 6, ll. 14-16]), each of the pixel units comprising a driving transistor (driving transistor DR TFT-see fig. 5B) and a light-emitting device (light-emitting component 203-see figs. 2 and 5B), wherein the array substrate further comprises a shielding layer located between a layer where a gate of the driving transistor in each of the pixel units is located and a layer where a first electrode of the light-emitting device corresponding thereto is located (light shielding layer 150 between gate electrode 122 of thin film transistor 201, which functions as a driving transistor (see [col. 7, ll. 25-30]) and pixel electrode 127 (first electrode of the light-emitting device)-see fig. 2), and wherein the manufacturing method comprises: providing the base substrate (i.e., base substrate 110); forming the plurality of pixel units on the base substrate (see figs. 2 and 10A); forming the shielding layer between the layer where the gate of the driving transistor in each of the pixel units is located and the layer where the first electrode of the light-emitting device is located (see figs. 2 and 10A-light shielding layer 150).
Regarding claim 2, Sun discloses wherein the first electrode of the light-emitting device is an anode of the light-emitting device (pixel electrode 127-see fig. 2 and [col. 7, ll. 12]).
Regarding claims 3 and 18, Sun discloses wherein an orthographic projection of the gate of each of at least a portion of driving transistors on the base substrate and an orthographic projection of the first electrode of the light-emitting device corresponding thereto at least partially overlap (see fig. 2-when view from above, gate electrode 122 partially overlaps with the pixel electrode 127); and an orthographic projection of the first shielding layer on the base substrate at least partially overlaps with an orthographic projection of the gate of the driving transistor on the base substrate and an orthographic projection of the first electrode of the light-emitting device on the base substrate (see fig. 2, wherein the light shielding layer 150, wherein viewed from above (plan view) at least partially overlaps the gate electrode 122 and the pixel electrode 127).  
Regarding claims 4 and 19, Sun discloses wherein the first shielding layer is in a planar structure (see fig. 2-light shielding layer 150), and an orthographic projection of the first shielding layer on the base substrate covers an orthographic projection of the gate of each driving transistor on the base substrate and an orthographic projection of the first electrode of each light-emitting device on the base substrate (see fig. 2, wherein, when viewed from above, an orthographic projection of the light shielding layer 150 covers an orthographic projection of the gate electrode 122 and the pixel electrode 127).
Regarding claims 8 and 23, Sun discloses wherein the first shielding layer is located on a side of a layer where a source and a drain of the driving transistor are located away from the base substrate (see fig. 2 with description in [col. 7, ll. 32-37]).  
Regarding claim 16, Sun discloses a display device, comprising the array substrate of claims 1 and a cover plate (see figs. 1-2 and 5B-display includes a package layer 190 (cover plate)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 9-10, and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Li et al. (CN108010944A using attached machine translation), hereinafter Li.
Regarding claims 5 and 20, Sun does not appear to expressly disclose wherein the first shielding layer comprises a plurality of shielding electrodes, wherein, the shielding electrodes are in one-to-one correspondence with gates of driving transistors in the pixel units.
Li is relied upon to teach wherein the first shielding layer comprises a plurality of shielding electrodes, wherein, the shielding electrodes are in one-to-one correspondence with gates of driving transistors in the pixel units (one-to-one correspondence between gate electrode 210 and each shielding structure 400 is illustrated in fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Sun by segmenting the shielding electrode into a plurality of shielding electrodes corresponding to gate electrodes of each pixel, as taught by Li, which simply amounts to use of a known technique to improve similar devices (OLED display devices) in the same way (i.e., providing a shielding layer between a gate electrode of each pixel and a pixel electrode (first electrode) of each light emitting element of the OLED display device).
Regarding claims 6 and 21, Li is further relied upon to teach wherein the first shielding layer comprises a plurality of shielding electrodes, wherein, the shielding electrodes are in one-to-one correspondence with first electrodes of light-emitting devices in the pixel units (one-to-one correspondence between each anode 310 (first electrode of light-emitting devices) and each shielding structure 400 is illustrated in fig. 3).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the inventions of Sun by segmenting the shielding electrode into a plurality of shielding electrodes corresponding to pixel electrodes of each pixel, as taught by Li, which simply amounts to use of a known technique to improve similar devices (OLED display devices) in the same way (i.e., providing a shielding layer between a gate electrode of each pixel and a pixel electrode (first electrode) of each light emitting element of the OLED display device).
Regarding claims 7, 9, and 22, Sun discloses wherein each of the shielding electrodes comprises a conductive material (material for the light shielding 150 may comprise a metal or a metal alloy-see [col. 6, ll. 51-56] and [col. 13, ll. 40-49]).
However, Sun does not appear to expressly disclose and wherein the first shielding layer is coupled to a power supply voltage terminal in a layer where a source and a drain of the driving transistor are located through a via hole.
Li is further relied upon to teach wherein the first shielding layer is coupled to a power supply voltage terminal in a layer where a source and a drain of the driving transistor are located through a via hole (see, for example, pg. 6, para. 6, which teaches that a plurality of metal shielding layers 400 can all be coupled with a high-potential line PVDD).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the invention of Sun such that the metal shield layer is provided in segments corresponding to each light emitting region, and each metal shield segment connected to a power supply voltage, as taught by Li, therefore, by connecting the metal shielding layer 400 to the anode high-potential line PVDD, on the basis of ensuring the parasitic capacitance between the shielding anode of the metal shielding layer 400 and the gate of the driving transistor, the impedance of the anode high-potential line PVDD can also be reduced and improved (see pg. 6, para. 6).
Regarding claim 10, Sun discloses wherein the conductive material comprises titanium, titanium alloy, aluminum alloy, copper alloy (see [col. 13, ll. 40-49]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuura et al. (US Pub. 2016/0284785), hereinafter Matsuura.
Regarding claim 11, Sun discloses wherein an insulating layer is disposed between a layer where a source and a drain of the driving transistor are located and a layer where the first shielding layer is located (see fig. 2-first planarization layer 111).
However, Sun does not appear to expressly disclose and a thickness of the insulating layer is greater than 1µm and less than 3µm.
Matsuura is relied upon to teach an insulating layer having a thickness that is greater than 1µm and less than 3µm (see, for example, [0035] and fig. 3, which teaches a planarization layer 307 (insulating layer) that may, for example, have a thickness of about 2 µm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Matsuura with the invention of Sun by forming, as an obvious design choice, the planarization layer 111 to have a thickness within the claimed range of 1µm to 3µm, which constitutes combining prior art elements according to known methods to yield predictable results. 
Claims 12-15 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chen et al. (US Patent 10,263,056), hereinafter Chen.
Regarding claim 12, Sun discloses further comprising a display area (display region 10-see fig. 1), and a driving control circuit on the base substrate (see fig. 1 with description in [col. 8, ll. 20-29]).
However, Sun does not appear to expressly disclose and wherein, the driving control circuit and the pixel units are located in the display area.
Chen is relied upon to teach and wherein, the driving control circuit and the pixel units are located in the display area (see, for example, fig. 2 with description in [col. 3, ll. 28-41]-array substrate includes a plurality of shift register units 210 disposed in a display area, the shift plurality of shift register units and row of pixel units have one-to-one correspondence therebetween, i.e., one shift register unit corresponds to one row of pixel units).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Chen with the invention of Sun by providing display driving control circuitry within the display area, as taught by Chen, in order to realize a narrow bezel by minimizing a width of a non-display area (see [col. 1, ll. 22-33]).
Regarding claims 13 and 23, Sun discloses further comprising a plurality of pixel driving circuits located in the display area (see fig. 2), wherein light-emitting devices are located in the display area of the array substrate and cover the pixel driving circuits (light emitting component 203-see fig. 2); and the anode of the light-emitting device is electrically coupled to the pixel driving circuit corresponding thereto through a first connection line (as shown in fig. 2 with description in [col. 12, ll. 21-24], pixel electrode 127 is electrically connected to a drain electrode 124 of the thin film transistor 201).
Sun does not appear to expressly disclose the driving control circuit comprises: a plurality of shift register units cascaded, each of the shift register units is divided into a plurality of sub-units, and the sub-units are located in gaps between every two adjacent pixel driving circuits respectively; different sub-units in a same one of the shift register units are in different gaps respectively, and the sub-units in the same one of the shift register units are electrically coupled through a second connection line.
Chen, in for example, fig. 2 with description in [col. 3, ll. 28-col. 4, ll. 10] and [col. 5, ll. 15-col. 6, ll. 39] teaches that the array substrate includes a plurality of cascaded shift register units 210 electrically coupled to each other , the shift register unit 210 includes a plurality of shift register elements, and for each shift register unit 210, at least one shift register element in the shift register unit is provided within at least one pixel unit among the row of pixel units. The specific location of the shift register units within the display area is an obvious matter of design choice.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Chen with the invention of Sun by providing display driving control circuitry within the display area, the display driving control circuitry being a plurality of cascaded shift register units for providing scanning signals sequentially to gate lines, as taught by Chen, in order to realize a narrow bezel by minimizing a width of a non-display area (see [col. 1, ll. 22-33]).
Regarding claims 14 and 25, Chen is further relied upon to teach wherein the sub-units in the same one of the shift register units are in a same row (see fig. 2-cascaded shift register units 210 arranged in a row and connected to each other). 
Regarding claims 15 and 26, Sun discloses further comprising: a plurality of power supply lines and a plurality of data lines which are arranged in a same layer and extend along a column direction; each of the power supply lines and each of the data lines are insulated from the second connection line, and an overlapping area exists between the second connection line corresponding to a same row and a portion of the power supply lines, a portion of the data lines; the array substrate further comprises: a second shielding layer located between a layer where the second connection line is located and a layer where the data lines are located; an orthographic projection of the second shielding layer on the base substrate covers orthographic projections of overlapping areas between the power supply line, the data line and the second connection line on the base substrate (see, for example, figs. 2 and 5B, which illustrates a plurality of second wires 140 within the display region 10, the light shielding layer 150 overlapping each of the plurality of second wires 140, and, in for example, [col. 9, ll. 10-24], it is disclosed that the second wire may be, for example, a wire electrically connected to a source electrode or a drain electrode of the thin film transistor for transmitting data signals, alternatively, the second wire may be, for example, a wire electrically connected to the gate electrode of the thin film transistor for transmitting scan signals; alternatively, the second wire may also be, for example, a wire electrically connected to the source or drain electrode of the thin film transistor for transmitting power signals, and no limitation will be given to the embodiment of the disclosure in this aspect).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627